         Case 1:20-cr-10043-DPW Document 26 Filed 04/09/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES                         )
                                      )
v.                                    )               Crim. No. 20-10043-DPW
                                      )
WAGNER PIMENTEL SOTO                  )


                                  MOTION TO WITHDRAW

       Now comes counsel for the defendant, Wagner Emilio Pimentel Soto, and respectfully

moves this Honorable Court to permit him to withdraw on the grounds that the defendant has lost

confidence in him and prefers new counsel.

                                              Respectfully submitted,
                                              By his attorney,

                                              /s/ Robert L. Sheketoff
                                              Robert L. Sheketoff
                                              One McKinley Sq.
                                              Boston, MA 02109
                                              (617) 367-3449
                                              BBO # 457340


                                 CERTIFICATE OF SERVICE

        I hereby certify that I am counsel for the defendant and have caused a copy of this
pleading to be served electronically through the ECF system to all parties herein this 9th day of
April, 2020, and that I mailed the defendant a copy of this motion by first class mail on said date.

                                              /s/ Robert Sheketoff
                                              Robert Sheketoff



\
